            Case 1:19-cv-03377-LAP Document 76 Filed 10/31/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GUIFFRE,
                                                               Docket No. 1:19-cv-03377-LAP
                              Plaintiff,
       v.                                                      MOTION FOR ADMISSION
                                                                   PRO HAC VICE
ALAN DERSHOWITZ,

                              Defendant.



       Pursuant to Rule 1.3 of the Local Rules of the United States District Courts for the

Southern and Eastern Districts of New York, I, Charles J. Cooper, hereby move this Court for an

Order for admission to practice Pro Hac Vice to appear as counsel for Plaintiff Virginia L.

Guiffre, in the above-captioned action.

       I am a member in good standing of the bars of the States of Alabama and Georgia and the

District of Columbia, and there are no pending disciplinary proceedings against me in any state

or federal court. I have never been convicted of a felony. I have never been censored, suspended,

disbarred or denied admission or readmission by any court. I have attached the declaration

pursuant to Local Rules 1.3 and 1.9.

Dated: October 31, 2019                             Respectfully submitted,

                                                    s/ Charles J. Cooper
                                                    Charles J. Cooper
                                                    COOPER & KIRK, PLLC
                                                    1523 New Hampshire Avenue, N.W.
                                                    Washington, D.C. 20036
                                                    (202) 220-9600
                                                    (202) 220-9601 (fax)
                                                    ccooper@cooperkirk.com

                                                    Attorney for Plaintiff




                                                1
          Case 1:19-cv-03377-LAP Document 76 Filed 10/31/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 31, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system. I further certify that such filing will accomplish service

upon counsel of record in this case.




                                                     s/ Charles J. Cooper
                                                     Charles J. Cooper*
                                                     COOPER & KIRK, PLLC
                                                     1523 New Hampshire Avenue, N.W.
                                                     Washington, D.C. 20036
                                                     (202) 220-9600
                                                     (202) 220-9601 (fax)
                                                     ccooper@cooperkirk.com

                                                     *Pro Hac Vice application pending

                                                     Attorney for Plaintiff




                                                 2
